Sierra Total Return Fund Sub-Item 77Q1(a)  Material amendment to Charter or Bylaws The Amended and Restated Agreement and Declaration Of Trust of Sierra Total Return Fund (the Fund) is hereby incorporated by reference to Exhibit 99.A(4) to Pre-Effective Amendment No. 2 to the Funds Registration Statement on Form N -2A filed on November 4, 2016 (SEC Accession No. 0001144204-16-131799). The Bylaws of Sierra Total Return Fund (the Fund) is hereby incorporated by reference to Exhibit 99.B to Pre-Effective Amendment No. 2 to the Funds Registration Statement on Form N-2A filed on November 4, 2016 (SEC Accession No. 0001144204-16-131799).
